Citation Nr: 0621876	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-37 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision of the Department of 
Veterans Affairs (VA) Washington, D.C. Regional Office (RO), 
that discontinued Chapter 31 vocational rehabilitation 
services.  The veteran perfected an appeal to the Board.  

In August 2005, the veteran testified at a hearing in 
Washington, D.C. before the undersigned member of the Board.


FINDING OF FACT

The RO placed the veteran's case from Individualized Extended 
Evaluation Plan  directly to discontinued status prior to 
placing the case into interrupted status.


CONCLUSION OF LAW

The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code was not proper.  38 U.S.C.A. § 3100, 3101, 3102, 3104, 
3108, 3110, 3111, 3117 (West 1991);  38 C.F.R. §§ 21.197, 
21.198 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in their case was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Likewise, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.

The three "basic requirements" for eligibility for chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40. 38 C.F.R. 
§ 21.1(b)(1).  The second requirement under 38 C.F.R. § 
21.1(b) is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran. 38 
C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the veteran must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved. 38 C.F.R. § 21.1(b)(3).

A veteran seeking chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The initial case status is "applicant" 
status.  38 C.F.R. § 21.182.  Once the existence of a 
qualifying service-connected disability is established under 
38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled. 
38 C.F.R. § 21.50(a).

If the veteran attends the appointment for an initial 
evaluation the veteran progresses to "evaluation and planning 
status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During 
evaluation and planning status, it is determined whether the 
veteran has an employment handicap under 38 C.F.R. § 21.40(b) 
and whether achievement of a vocational goal is feasible, and 
a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status." 38 
C.F.R. § 21.57(a), see 38 C.F.R. § 21.188 (outlining the 
procedures for moving an applicant from "evaluation and 
planning" status to "extended evaluation" status).  If the 
veteran completes "evaluation and planning status," he moves 
to "rehabilitation to the point of employability" status, 
from there to "employment services" status, and from there to 
"rehabilitated" status.  see 38 C.F.R. §§ 21.180, 21.190, 
21.194, 21.196.

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  In each 
case, VA first must determine that the veteran will be able 
to return to a rehabilitation program or a program of 
employment services following the resolution of the situation 
causing the interruption.  This determination will be 
documented in the veteran's record. Thereafter, a veteran's 
case will be assigned to interrupted status when: (1) VA 
determines that a suspension of services being provided is 
necessary; and (2) either: (i) a definite date for resumption 
of the program is established; or (ii) the evidence indicates 
the veteran will be able to resume the program at some future 
date, which can be approximately established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following: (1) the veteran does not initiate or continue 
rehabilitation process, if a veteran does not begin or 
continue the rehabilitation process, the veteran's case will 
be interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  A 
veteran in interrupted status may be assigned to his or her 
prior status or other appropriate status, if he or she 
reports for entrance or reentrance into the prescribed 
program at the time and place scheduled for the resumption of 
the rehabilitation program.  38 C.F.R. § 21.197. 

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following: (1) veteran 
declines to initiate or continue rehabilitation process; (2) 
unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) veteran voluntarily withdraws from the program; 
and (6) veteran's failure to progress in the program.  The 
Vocational Rehabilitation and Counseling Officer shall review 
each case in which discontinuance is being considered for a 
veteran with a service-connected disability rated 50 percent 
or more disabling.  The Vocational Rehabilitation and 
Counseling Officer may utilize existing resources to assist 
in the review, including referral to the Vocational 
Rehabilitation Panel.  Except as noted, assignment of the 
veteran's case to the same status from which the veteran was 
discontinued or to a different one requires that VA first 
find: (1) The reason for the discontinuance has been removed; 
and (2) VA has redetermined his or her eligibility and 
entitlement under Chapter 31; (3) a veteran placed into 
discontinued status as a result of a finding of 
unsatisfactory conduct or cooperation under 38 C.F.R. §§ 
21.362 and 21.364 must also meet the requirements for 
reentrance into a rehabilitation program found in 38 C.F.R. § 
21.364.  VA shall establish appropriate procedures to follow 
up on cases which have been placed in discontinued status, 
except in those cases reassigned from applicant status.  The 
purpose of such follow-up is to determine if: (1) the reasons 
for discontinuance may have been removed, and reconsideration 
of eligibility and entitlement is possible; or (2) the 
veteran is employed, and criteria for assignment to 
rehabilitated status are met.

The record shows service connection is in effect for 
schizophrenia, evaluated as 100 percent disabling from March 
1989.  The veteran initially applied for vocational 
rehabilitation in October 1989.  The file reflects that from 
that time until 2003, he was placed on several extended 
evaluation plans involving attending college courses.  Most 
recently, the veteran was authorized to attend 2 college 
courses, one in English and one in Mathematics under an 
extended evaluation status.  An October 2002 Rehabilitation 
Plan included in the record, documented that the veteran was 
placed on an Individualized Extended Evaluation Plan.  It was 
noted that the goal was to determine the feasibility to 
participate in further vocational rehabilitation planning and 
an ultimate job objective.  It was indicated that the 
duration of service would be from January 2003 to May 2004.  

A March 2004 case note indicates that the veteran reported 
that he had quit school.  It was noted that he would not be 
able to return under Chapter 31 because he had met his 
maximum under "IEEP" and he had failed.

The record includes a March 2004 Independent Living Report 
prepared by a Vocational Rehabilitation Counselor, which 
noted that the veteran lived with his mother in an apartment 
and that he participated in a Partial Hospitalization Program 
(PHP).  It was indicated that the independent living program 
was not feasible, but that this might change if the staff at 
PHP felt he was ready to be discharged and some type of 
structured activity in the community was needed.  

By letter dated in March 2004, the veteran was advised by a 
VA Rehabilitation Counselor that it had been determined that 
achievement of any type of vocational rehabilitation goal was 
not currently reasonably feasible for the following reasons: 
he had been unable to meet the demands of a training program, 
he had not worked for many years so no recent employment 
history is available, and he had not shown feasibility for 
improvement of his activities of daily living based on the 
most recent evaluation.  It was indicated that no other 
alternatives could be offered and it was hoped that he would 
continue with the VAMC outpatient/partial hospitalization 
program.  It was indicated that if he disagreed with the 
decision, he or his accredited representative had the right 
to request an administrative review or to formally appeal the 
decision.  Attached was an explanation regarding 
administrative review and appellate rights.  There is no 
indication in this letter, or in the record, that the veteran 
was first placed in interrupted status prior to being placed 
in discontinued status with termination of Chapter 31 
benefits as indicated in the March 2004 letter.  

By letter dated in June 2004, it was indicated that the 
denial of his claim for vocational rehabilitation or 
independent living benefits and service was now final.  It 
was noted that the reason for the final decision was he had 
not provided any additional evidence in response to the March 
2004 letter telling him that he could not be provided any 
further vocations rehabilitation assistance.  

A review of the record shows that the RO placed the veteran's 
case from extended evaluation status directly to discontinued 
status, which because effective in June 2004, prior to 
placing the case in interrupted status.  The March and June 
2004 letters to the veteran discussed only discontinuance of 
vocational rehabilitation and did not indicate that his case 
was being placed in interrupted status.  While the veteran 
had indicated that he had quit school which was the basis for 
his vocational rehabilitation plan, there are very few 
exceptions under VA law and regulation where a case may be 
placed directly into discontinued status.  These exceptions 
are where the veteran's case is discontinued in the applicant 
stage and upon the veteran's death.  The veteran's case does 
not fall within either exception, regardless of he was 
attending school.

The Board has thoroughly reviewed the record and recognizes 
that the RO has attempted to assist the veteran throughout 
his participation over a number of years in the Chapter 31 
program and has been supportive of the veteran.  However, the 
Board is bound by the applicable VA law and regulations.  The 
Board finds that the move of the veteran's case from extended 
evaluation plan status directly to discontinued status was 
improper since the veteran's case was not initially placed in 
interrupted status.

As noted, the RO may interrupt a veteran's program under 
Chapter 31 for a variety of reasons set forth in 38 C.F.R. § 
21.197.  The Board is not at this time reviewing if such a 
change in status was warranted as the RO did not change the 
veteran's status from extended evaluation plan to interrupted 
status in the first instance.  Since the veteran's vocational 
rehabilitation training under Chapter 31 was improperly 
placed in discontinued status, the Board does not reach the 
matter of whether achievement of the vocational goal is 
infeasible.



ORDER

The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code was not proper.  To this extent the appeal is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


